            Case 3:19-cv-06214-RJB-JRC Document 27 Filed 05/18/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        ERIN CHRISTON, an individual,                          CASE NO. 3:19-cv-06214-RJB-JCR
11
                                    Plaintiff,                 ORDER RE PLAINTIFF’S MOTION
12              v.                                             TO DISMISS AND STRIKE
                                                               DEFENDANT’S COUNTERCLAIM
13      OCEAN BEACH SCHOOL DISTRICT,                           FOR FAILURE TO STATE A
                                                               CLAIM UNDER FRCP 12(B)(6)
14                                  Defendant.

15
            THIS MATTER comes before the Court on Plaintiff’s Motion to Dismiss and Strike
16
     Defendant’s Counterclaim for Failure to State a Claim Under FRCP 12(B)(6). Dkt. 16. The
17
     Court has considered the pleadings filed regarding the motion and the remaining file herein. For
18
     the reasons set forth below, the motion should be renoted for consideration on June 12, 2020, and
19
     the parties should be granted leave to file additional briefing only as to the applicability of the
20
     instant motion to Defendant’s forthcoming answer and counterclaim, if any.
21
                                        I.       FACTUAL BACKGROUND
22
            Plaintiff filed her Complaint for Damages in this Court on December 18, 2019, alleging
23
     Defendant Ocean Beach School District subjected her to a hostile work environment, based on
24

     ORDER RE PLAINTIFF’S MOTION TO DISMISS AND STRIKE DEFENDANT’S
     COUNTERCLAIM FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6) - 1
            Case 3:19-cv-06214-RJB-JRC Document 27 Filed 05/18/20 Page 2 of 5



 1   her gender, failure to conform to gender stereotypes (due to her sexual orientation), and retaliated

 2   against her for engaging in protected activity, including terminating her employment in violation

 3   of Title VII of the Civil Rights Act of 1964, as amended. Dkt. 1. On March 12, 2020, Plaintiff

 4   filed an Amended Complaint for Damages adding state law claims, including sexual orientation

 5   discrimination and retaliation under the Washington Law Against Discrimination. Dkt. 12.

 6           Defendant filed an Answer to Plaintiff’s Amended Complaint on March 26, 2020. Dkt.

 7   15. Defendant’s Answer includes a counterclaim for malicious prosecution under RCW

 8   4.24.350, at issue here. Dkt. 15, at 8.

 9           Defendant’s counterclaim is as follows:

10                    62. By way of counterclaim, Defendant alleges as follows:

11                    63. Plaintiff has initiated this action with knowledge that the same
                      was false, unfounded, malicious, and without probable or
12                    reasonable cause in the filing of such action.

13                    64. In addition, and alternatively, Plaintiff has initiated this action
                      with knowledge that the same was filed as a part of a conspiracy to
14                    misuse judicial process by filing an action known to be false and
                      unfounded.
15
                      65. This action is frivolous and was advanced without reasonable
16                    cause.

17                    66. This action has damaged the District and will continue to
                      damage the District causing both compensatory and general
18                    damage to the District.

19                    67. Plaintiff’s filing this action was malicious, oppressive, and/or
                      in reckless disregard of the District’s rights. The District is entitled
20                    to punitive damages on this counter claim.

21                    68. Plaintiff’s actions have violated RCW 4.24.350, and therefore
                      Defendant is entitled to attorneys’ fees and costs in accordance
22                    with RCW 4.84.185.

23   Dkt. 15, at 8.

24

     ORDER RE PLAINTIFF’S MOTION TO DISMISS AND STRIKE DEFENDANT’S
     COUNTERCLAIM FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6) - 2
            Case 3:19-cv-06214-RJB-JRC Document 27 Filed 05/18/20 Page 3 of 5



 1           On April 16, 2020, Plaintiff filed the instant motion to dismiss and strike the

 2   counterclaim. Dkt. 16. Plaintiff’s motion argues that “Defendant does not state a single fact in

 3   support of this claim. The counterclaim merely recites the elements of a ‘malicious prosecution’

 4   cause of action and utterly fails to meet the pleading standards stated in Ashcroft v. Iqbal, 556,

 5   U.S. 662, 677–78 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).” Dkt.

 6   16, at 1. Plaintiff further argues that there is no basis for the counterclaim’s request for punitive

 7   damages. Dkt. 16, 2 (citing Bini v. City of Vancouver, 218 F. Supp. 3d 1196, 1205 (W.D. Wash.

 8   2016) (“punitive damages are not permitted under Washington law unless expressly authorized

 9   by statute”)).

10           On May 6, 2020, two days before the instant motion to dismiss was ripe for consideration

11   (May 8, 2020), the Court entered an order granting Plaintiff leave to file a second amended

12   complaint. Dkt. 23. On May 8, 2020, Plaintiff filed a Second Amended Complaint. Dkt. 26.

13           On May 4, 2020, Defendant filed a response in opposition to the instant motion to

14   dismiss. Dkt. 21. The response provides, in part, that the counterclaim complies with controlling

15   pleading requirements and, “[u]nless the Court orders otherwise, the District intends to file an

16   amended answer to the new amended complaint and in doing so intends to drop the punitive

17   damages claim in the Counterclaim.” Dkt. 21, at 2. Defendant indicates that, because the Court

18   granted Plaintiff’s Motion to Amend the Complaint, the instant motion is moot. Dkt. 21, at 5.

19           Plaintiff filed a response in support of the instant motion to dismiss. Dkt. 25. Plaintiff

20   argues, in part, that Defendant “still has not offered a single fact it intends to re-plead to support

21   its claims that Ms. Christon engaged in a ‘conspiracy to misuse the judicial process’ or that her

22   Complaint for Damages lacked ‘probable or reasonable cause.’” Dkt. 25, at 1.

23

24

     ORDER RE PLAINTIFF’S MOTION TO DISMISS AND STRIKE DEFENDANT’S
     COUNTERCLAIM FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6) - 3
            Case 3:19-cv-06214-RJB-JRC Document 27 Filed 05/18/20 Page 4 of 5



 1                                              II.          DISCUSSION

 2          PLAINTIFF’S MOTION TO DISMISS SHOULD BE RENOTED

 3          A district court has broad discretion to stay proceedings as an incident to its power to

 4   control its own docket. Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005); Clinton v.

 5   Jones, 520 U.S. 681, 706-07 (1997) (citing Landis v. North American Co., 299 U.S. 248, 254

 6   (1936)).

 7          Renoting Plaintiff’s Motion to Dismiss until the pleadings are settled will best preserve

 8   the parties’ and the Court’s resources. Defendant has already indicated that it plans to remove the

 9   “mistaken prayer for punitive damages” from its forthcoming answer and counterclaim. Dkt. 21,

10   at 1. The Court should not speculate as to what may or may not be amended, removed, or added

11   to the counterclaim, if any, in Defendant’s forthcoming answer to the Second Amended

12   Complaint.

13          Fed. R. Civ. P. 12(a)(1)(A)(i) provides that a defendant must generally file an answer to a

14   complaint within 21 days of service; the Court thus expects that Defendant will file an answer to

15   the Second Amended Complaint no later than May 29, 2020. Therefore, as detailed in the order

16   below, the instant motion should be renoted for consideration on June 12, 2020, and the parties

17   should be granted leave to file additional briefing only as to the applicability of the instant

18   motion to Defendant’s forthcoming answer and counterclaim, if any.

19                                                    III.     ORDER

20          Therefore, it is hereby ORDERED that:

21                •   Plaintiff’s Motion to Dismiss and Strike Defendant’s Counterclaim for Failure to

22                    State a Claim Under FRCP 12(B)(6) (Dkt. 16) is RENOTED for consideration on

23                    June 12, 2020;

24

     ORDER RE PLAINTIFF’S MOTION TO DISMISS AND STRIKE DEFENDANT’S
     COUNTERCLAIM FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6) - 4
            Case 3:19-cv-06214-RJB-JRC Document 27 Filed 05/18/20 Page 5 of 5



 1              •   Defendant is granted leave to file additional briefing, of 12 pages or less, only as

 2                  to the applicability of the instant motion to the forthcoming answer and

 3                  counterclaim, if any, due no later than June 5, 2020; and

 4              •   Plaintiff is granted leave to file additional briefing, of 12 pages or less, only as to

 5                  the applicability of the instant motion to the forthcoming answer and

 6                  counterclaim, if any, due no later than June 12, 2020.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 18th day of May, 2020.

10

11
                                            A
                                            ROBERT J. BRYAN
12                                          United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RE PLAINTIFF’S MOTION TO DISMISS AND STRIKE DEFENDANT’S
     COUNTERCLAIM FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6) - 5
